Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.   Claims 1-3,21,22,29 and 30 are  rejected under 35 U.S.C. 102(a1) as being anticipated by  "IEEE Standard for Information technology-Telecommunications and information exchange between systems Local and metropolitan area networks-Specific requirements - Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications;!EEE Std 802.11-2016 (Revision of IEEE Std 802".
For Claims 1-3, 21, 22, 29 and 30, “IEEE Standard for Information technology-Telecommunications and information exchange between systems Local and metropolitan area networks-Specific requirements - Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications;IEEE Std 802.11-2016 (Revision of IEEE Std 802" . (See particular figure 10-5 and paragraphs 10.3.2.4,
9.3.1.2 And 9.3.1.3) discloses according to all the features a method for wireless communication at a first wireless device, comprising: performing an 

receiving, via the shared radio frequency band, a medium reservation message
from a second wireless device indicating synchronization information for a
synchronous contention window (see in particular paragraph 10.3.2.4 and figure 10-5, i.e., message GTS. The GTS message contains the "duration field", as disclosed in paragraph 9.3.1.3: "the duration value is the value obtained from the Duration field of the immediately previous RTS frame, minus the time, in microseconds, required to transmit the CTS frame and its SIFS. If the calculated duration includes a fractional microsecond, that value is rounded up to the next higher integer the duration value is the time, in microseconds, required to transmit the pending Data or Management frame, plus two SIFSs plus one Ack frame". Therefore the duration field indicates synchronization information (NAV in figure 10-5), which allows the first device to find the next contention window);

performing a second clear channel assessment within the synchronous
contention window to obtain access to the shared radio frequency band and
the synchronization information based at least in part on the second clear channel assessment (see in particular paragraph 10.3.2.4 and figure 10-5, wherein it is implicitly disclosed that the first device will perform a second CCA within the contention window, found based on the "duration" field in the CTS message. If the second CCA is successful, then the data will be 
1  wherein the synchronization information 2configures the first wireless device with the synchronous contention window in which to 3contend for access to the shared radio frequency band ( See Figure 10/5 and duration field of the RTS-CTS messages in paragraph 9.3.1.3).


4.   The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.     Claims 6,8,18,22,25,27,and 28 are  rejected under 35 U.S.C. 103 as being unpatentable over "IEEE Standard for Information technology-Telecommunications and information exchange between systems Local and metropolitan area networks-Specific requirements - Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications;!EEE Std 802.11-2016 (Revision of IEEE Std 802").

   For claims 6,8,18,22,25,27,and 28 ,  "IEEE Standard for Information technology-Telecommunications and information exchange between systems Local and metropolitan area networks-Specific requirements - Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications;!EEE Std 802.11-2016 (Revision of IEEE Std 802" . discloses all the subject matter of the claimed invention with the exception of transmitting a second medium reservation message comprising a 3synchronization indicator indicating the result of the second clear channel assessment, 4wherein the data is communicated with the second wireless device or a third wireless device 5based at least in part on the second medium reservation message; communicating the data within a duration of a channel occupancy time 4indicated in the synchronization information;   2monitoring for a second medium reservation message during the synchronous 3contention window indicated in the synchronization information; communicating the data to the second wireless device or a third wireless 4device beginning at a boundary between the synchronous contention window and a channel .

7.    Claims 4,5,7,11,12,23,24,and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Damnjanovic et al. (2020/00599620 is cited to shown a system which is considered pertinent to the claimed invention.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476